                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         NORRIAN B. PHILLIPS,
                                   4                                                        Case No. 17-cv-01219-YGR (PR)
                                                        Plaintiff,
                                   5
                                                 v.                                         ORDER OF DISMISSAL WITHOUT
                                   6                                                        PREJUDICE
                                         CAPTAIN HOYT,
                                   7
                                                        Defendant.
                                   8

                                   9          Plaintiff filed the present pro se prisoner complaint under 42 U.S.C. § 1983. On August 2,

                                  10   2018, mail directed to Plaintiff by the Court was returned to the Clerk of the Court with the

                                  11   following notations: “RETURN TO SENDER. ATTEMPTED – NOT KNOWN. UNABLE TO

                                  12   FORWARD.” Dkt. 39. To date, Plaintiff has not updated his address with the Court or submitted
Northern District of California
 United States District Court




                                  13   any further pleadings in this case.

                                  14          Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address

                                  15   changes while an action is pending must promptly file a notice of change of address specifying the

                                  16   new address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when:

                                  17   (1) mail directed to the pro se party by the Court has been returned to the Court as not deliverable,

                                  18   and (2) the Court fails to receive within sixty days of this return a written communication from the

                                  19   pro se party indicating a current address. See L.R. 3-11(b).

                                  20          More than sixty days have passed since the mail directed to Plaintiff by the Court was

                                  21   returned as undeliverable. The Court has not received a notice from Plaintiff of a new address.

                                  22   Accordingly, the complaint is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                  23   Northern District Local Rules. The Clerk shall terminate all pending motions as moot, including

                                  24   Defendant’s motion for summary judgment (dkt. 29), and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 2, 2018

                                  27                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Court Judge
